[Cite as Omobien v. Flinn, 2021-Ohio-2096.]


STATE OF OHIO                    )                   IN THE COURT OF APPEALS
                                 )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                 )

EDWARD O. OMOBIEN, et al.                            C.A. No.       29841

        Appellants

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
SHARON FLINN                                         COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellee                                     CASE No.   CV 2020-05-1462

                                DECISION AND JOURNAL ENTRY

Dated: June 23, 2021



        HENSAL, Presiding Judge.

        {¶1}    Linda and Edward Omobien appeal from the judgment of the Summit County Court

of Common Pleas. This Court affirms.

                                                I.

        {¶2}    On May 8, 2020, Linda and Edward Omobien (collectively, the Omobiens) filed a

complaint against Sharon Flinn, asserting causes of action for negligence and loss of consortium.

Their claims stemmed from a motor vehicle accident that occurred on March 11, 2016, wherein

Ms. Flinn allegedly rear-ended Mr. Omobien’s vehicle.

        {¶3}    On June 8, 2020, counsel for Ms. Flinn filed an appearance, as well as a motion to

dismiss under Civil Rule 12(B)(6), asserting that the Omobiens’ claims were barred by the two-

year statute of limitations applicable to personal injury claims under Revised Code Section

2305.10(A). In her motion, counsel for Ms. Flinn noted that the Omobiens’ complaint did not
                                                 2


allege that an exception to the statute of limitations applied, and requested that the trial court

dismiss their claims with prejudice.

       {¶4}    Over one month later, on July 13, 2020, the trial court issued an order indicating

that the Omobiens had 14 days from the date of its order to respond to the motion to dismiss. The

Omobiens did not file a response. On August 19, 2020, the trial court granted Ms. Flinn’s motion

to dismiss the Omobiens’ complaint with prejudice. This appealed followed. The Omobiens now

raise three assignments of error for this Court’s review.

                                  ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS
       DISCRETION, AND VIOLATED THE PLAINTIFF[S’] DUE PROCESS
       RIGHTS WHEN IT DISMISSED THE PLAINTIFFS’ CLAIM WITH
       PREJUDICE[.]

       {¶5}    In their first assignment of error, the Omobiens argue that the trial court erred by

granting Ms. Flinn’s motion to dismiss because they filed their complaint within the one-year

savings statute under Section 2305.19(A). They assert that they had previously filed a complaint

against Ms. Flinn, which was dismissed without prejudice on May 8, 2019. They assert that,

because they re-filed their complaint within one year (i.e., on May 8, 2020), their complaint should

not have been dismissed based upon the expiration of the statute of limitations. They further assert

that the trial court’s dismissal of the case deprived them of their due process rights and their

opportunity to be heard.

       {¶6}    “We review de novo a motion to dismiss for failure to state a claim upon which

relief can be granted.” Francis v. State, Lorain Cty. Prosecutor’s Office, 9th Dist. Lorain No.

16CA011041, 2017-Ohio-4209, ¶ 7. “Dismissal of a claim is appropriate where, after accepting

as true all factual allegations of the claim and resolving all reasonable inferences in favor of the

nonmoving party, ‘it appears beyond doubt that the nonmoving party cannot prove any set of facts
                                                    3


entitling him to the requested relief.’” Id., quoting LaSalle Bank, N.A. v. Kelly, 9th Dist. Medina

No. 09CA0067-M, 2010-Ohio-2668, ¶ 19.

        {¶7}    “A complaint may be dismissed * * * for failing to comply with the applicable

statute of limitations when the complaint on its face conclusively indicates that the action is time-

barred.” (Alteration sic.) Savoy v. Kramer, 9th Dist. Summit No. 27418, 2015-Ohio-437, ¶ 6,

quoting Ohio Bur. of Workers’ Comp. v. McKinley, 130 Ohio St.3d 156, 2011-Ohio-4432, ¶ 13.

“This Court has previously stated that in order ‘[t]o conclusively show that the statute of limitations

bars the action, the complaint must demonstrate both the relevant statute of limitations and the

absence of factors which would toll the statute, or make [ ] it inapplicable.’” (Alterations sic.) Id.,

quoting Warren v. Estate of Durham, 9th Dist. Summit No. 25624, 2011-Ohio-6416, ¶ 6.

        {¶8}    Here, the Omobiens assert that nothing in the Ohio Revised Code or the Ohio Rules

of Civil Procedure mandates that litigants plead facts in their complaint regarding the application

of the savings statute. They acknowledge the Ohio Supreme Court precedent in Peterson v.

Teodosio that holds that such facts should be plead. 34 Ohio St.2d 161, 174-175 (acknowledging

that, if a complaint on its face is barred by the statute of limitations, it is the duty of the pleader to

assert that an exception to the statute of limitation applies). They argue, however, that this case

aligns with Boggs v. Landmark 4 LLC wherein the court found that a dismissal of the case was not

warranted because: (1) the defendant did not contest that the savings statute applied; (2) the

defendant was aware of the facts that gave rise to its application; and (3) the defendant itself “raised

and relied on the facts that support its application in their own motion to dismiss[.]” N.D.Ohio

No. 1:12 CV 614, 2012 WL 3485288, *6 (Aug. 13, 2012).

        {¶9}    As previously noted, the Omobiens filed a personal injury complaint against Ms.

Flinn on May 8, 2020, alleging that they suffered injuries and damages as a result of a March 11,
                                                    4


2016, motor vehicle accident. Their complaint did not indicate that it was a re-filed action, nor

did it assert that an exception to the statute of limitations applied. Thus, the face of the complaint

indicated that the Omobiens’ action was barred by the two-year statute of limitations. See R.C.

2305.10(A) (providing the two-year statute of limitations for personal injury claims).

Notwithstanding, on appeal, the Omobiens essentially argue that the trial court should have taken

judicial notice of their previously filed action against Ms. Flinn, applied the savings statute sua

sponte, and denied Ms. Flinn’s motion to dismiss. We disagree.

       {¶10} Despite their argument to the contrary, it was the Omobiens’ duty to plead that an

exception to the statute of limitations applied. Peterson at 174-175. Moreover, “[t]his Court has

held that a court may take judicial notice of proceedings in the immediate case but not in other

cases ‘even though between the same parties and even though the same judge presided.’”1 Savoy,

2015-Ohio-437, at ¶ 11, quoting In re J.C., 186 Ohio App.3d 243, 2010-Ohio-637, ¶ 14 (9th Dist.).

Thus, the trial court could not have taken judicial notice of the Omobiens’ first case against Ms.

Flinn, and then sua sponte applied the savings statute to conclude that the Omobiens timely filed

their second case. Nor can this Court. Id.; see State ex rel. Lillis v. Cty. of Summit, 9th Dist.

Summit No. 28307, 2017-Ohio-1539, ¶ 24, quoting JPMorgan Chase Bank, Natl. Assn. v. Burden,

9th Dist. Summit No. 27104, 2014-Ohio-2746, ¶ 12 (“Arguments that were not raised in the trial

court cannot be raised for the first time on appeal.”). Boggs, a federal court case, is distinguishable

because the parties in Boggs did not dispute certain dates from the previously filed action, those

dates were otherwise verifiable based upon the record and applicable law, and the defendant relied

upon those dates in its motion to dismiss. See Boggs at *5. Simply put, this Court’s precedent,




       1
           Here, it appears that a different trial judge presided over the re-filed case.
                                                  5


along with the record on appeal, renders Boggs inapplicable. See Savoy at ¶ 11 (addressing judicial

notice).

       {¶11} In light of the foregoing, we conclude that the Omobiens have not established that

the trial court erred by granting Ms. Flinn’s motion to dismiss their complaint. See Rankin v.

Rosolowski, 8th Dist. Cuyahoga No. 104079, 2016-Ohio-7490, ¶ 10, quoting Kennedy v. Heckard,

8th Dist. Cuyahoga No. 80234, 2002-Ohio-6805, ¶ 12 (“The majority of the courts, including this

district, consistently h[ave] held that a motion to dismiss pursuant to Civ.R. 12(B)(6) is appropriate

when the plaintiff failed to state in the complaint that the case had been previously dismissed

without prejudice and the savings statute used.”). The Omobiens’ first assignment of error is

overruled.

                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS
       DISCRETION, AND VIOLATED THE PLAINTIFFS’ DUE PROCESS RIGHTS
       WHEN IT DISMISSED THE CASE PURSUANT TO A MOTION TO DISMISS
       FILED PRIOR TO A RESPONSIVE PLEADING[.]

       {¶12} In their second assignment of error, the Omobiens argue that the trial court erred

by granting Ms. Flinn’s motion to dismiss because the defense of the expiration of the statute of

limitations should be raised as a defense in a responsive pleading, not in a motion to dismiss under

Rule 12(B)(6). We disagree.

       {¶13} The Omobiens direct this Court to our prior decision in Paul v. World Metals, Inc.,

wherein this Court noted that defenses such as the statute of limitations “may not be asserted on a

motion to dismiss pursuant to Civ.R. 12(B).” 9th Dist. Summit No. 20130, 2001 WL 196513, *2

(Feb. 28, 2001). After Paul, however, the Ohio Supreme Court decided Ohio Bur. of Workers’

Comp. v. McKinley, holding that “[a] complaint may be dismissed under Civ.R. 12(B)(6) for failing

to comply with the applicable statute of limitations when the complaint on its face conclusively
                                                 6


indicates that the action is time-barred.” 130 Ohio St.3d 156, 2011-Ohio-4432, ¶ 13. This Court

has since relied on McKinley. See, e.g., Savoy, 2015-Ohio-437, at ¶ 6; Francis, 2017-Ohio-4209,

at ¶ 8. We, therefore, reject the Omobiens’ argument, and overrule their second assignment of

error.

                                  ASSIGNMENT OF ERROR III

         THE TRIAL COURT ERRED AS A MATTER OF LAW, ABUSED ITS
         DISCRETION, AND VIOLATED THE PLAINTIFFS’ DUE PROCESS RIGHTS
         WHEN IT DISMISSED THE CASE FOR PLAINTIFFS’ LACK OF RESPONSE
         WHILE THE RESPONSE PERIOD WAS TOLLED AS A RESULT OF THE
         COVID 19 PANDEMIC.

         {¶14} In their third assignment of error, the Omobiens argue that the trial court erred by

granting Ms. Flinn’s motion to dismiss in light of tolling orders in place due to the COVID-19

pandemic. Specifically, they cite Am.Sub.H.B. No. 197 and the Ohio Supreme Court’s March 27,

2020, tolling order. They argue that all time requirements were tolled from March 9, 2020 until

July 30, 2020, and that the trial court erred by ordering them to respond to Ms. Flinn’s motion to

dismiss during that time, and by subsequently dismissing their complaint. In response, Ms. Flinn

argues that nothing in House Bill 197 or the Ohio Supreme Court’s tolling order relieved the

Omobiens from their duty to plead an exception to the statute of limitations, nor did they extend

the time within which a litigant is required to respond to a motion to dismiss.

         {¶15} As this Court has stated:

         Am. Sub. H.B. 197, approved and effective March 27, 2020, and made retroactive
         to March 9, 2020, was enacted pursuant to Article II, Section 1d, of the Ohio
         Constitution, as “an emergency measure necessary for the immediate preservation
         of the public peace, health, and safety’ considering the Covid-19 pandemic. Section
         40. Section 22. (A) of the Act tolled time for a broad range of enumerated
         proceedings and deadlines which were otherwise ‘set to expire between March 9,
         2020, and July 30, 2020[.]”
                                                 7


(Alteration sic.) In re K.R., 9th Dist. Summit No. 29815, 2021-Ohio-495, ¶ 13. “Am. Sub. H.B.

197 only applies to toll statutory time limits.” Id. at ¶ 14. “Therefore, on March 27, 2020, the

Ohio Supreme Court issued a tolling order designed to work in tandem with Am. Sub. H.B. 197.”

Id., citing In re Tolling of Time Requirements Imposed by Rules Promulgated by the Supreme

Court and Use of Technology, 158 Ohio St.3d 1447, 2020-Ohio-1166. “The high court’s order

was applicable to all Supreme Court-promulgated rules, * * * [and] tolled time limits enunciated

in the various rules from March 9, 2020, to July 30, 2020.” Id. It provided, however, that:

       [n]otwithstanding the tolling of time requirements imposed by this order, the Court,
       local court, hearing panel, board, or commission, as applicable, may still require
       filing in accordance with existing rules and issue orders setting a specific schedule
       in a case or requiring parties to file documents by a specific due date if pertaining
       to a situation that requires immediate attention.

In re Tolling of Time Requirements Imposed by Rules Promulgated by the Supreme Court and Use

of Technology at Section (G). In short, it “does not apply to deadlines set by court order.” O’Keeffe

v. McClain, 158 Ohio St.3d 1478, 2020-Ohio-1533.

       {¶16} Here, the Omobiens filed their complaint against Ms. Flinn on May 8, 2020. Ms.

Flinn’s counsel moved to dismiss the case on June 8, 2020. The Omobiens did not oppose the

motion. Then, on July 13, 2020, the trial court ordered the Omobiens to respond to the motion to

dismiss within 14 days. The Omobiens did not respond. The trial court then granted the motion

to dismiss on August 19, 2020. Despite the Omobiens’ argument to the contrary, we conclude that

the tolling orders did not apply to the deadline set by the trial court on July 13, 2020, ordering

them to respond to the motion to dismiss within 14 days. The Omobiens’ third assignment of error

is overruled.
                                                 8


                                                III.

       {¶17} The Omobiens’ assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period

for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is instructed to

mail a notice of entry of this judgment to the parties and to make a notation of the mailing in the

docket, pursuant to App.R. 30.

       Costs taxed to Appellants.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT



TEODOSIO, J.
CALLAHAN, J.
CONCUR.
                                         9


APPEARANCES:

KANA HARVEY HIGHTOWER, Attorney at Law, for Appellants.

ALLISON HAYES, Attorney at Law, for Appellee.